DETAILED ACTION
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Shane Jensen on 2/12/2021.

The clauses of claims 1 and 8 starting with “wherein the zirconium oxide layer…” should read:
“…wherein the zirconium oxide layer in the first area contains particulate crystal, the zirconium oxide layer in the third area contains columnar crystal, and the zirconium oxide layer in the first area and the zirconium oxide layer in the third area are side by side in the parallel arrangement direction…”

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853